In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00138-CV
        ______________________________


          DERRON MACKLIN, Appellant

                          V.

  SAIA MOTOR FREIGHT LINES, INC., Appellee




   On Appeal from the 276th Judicial District Court
               Marion County, Texas
             Trial Court No. 09-00015




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Appellant, Derron Macklin, filed a notice of appeal from the trial court’s order denying

Macklin’s motion to set aside judgment. This portion of the suit had been severed from other

proceedings involving Macklin. Later, he filed a motion to set aside the judgment, and if the

appellate timetable is calculated from the date on which that motion was denied, the notice of

appeal would be timely.

       However, the trial court’s order is not a final, appealable judgment. We have jurisdiction

to hear an appeal from a final judgment or from interlocutory orders as expressly authorized by

statute. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.012, 51.014 (West Supp. 2011). An

order denying a motion for reconsideration or motion for new trial is not a judgment, and is not

independently appealable. See TEX. CIV. PRAC. & REM. CODE ANN. 51.014; State Office of Risk

Mgmt. v. Berdan, 335 S.W.3d 421, 428 (Tex. App.—Corpus Christi 2011, pet. filed).

       In accordance with TEX. R. APP. P. 42.3, we provided notice to Macklin, requesting that he

show this Court how we had jurisdiction over this appeal. We have received Macklin’s response,

and considered it. We do not find it to be persuasive.

       We dismiss this appeal for want of jurisdiction.




                                                2
                                  Jack Carter
                                  Justice

Date Submitted:   March 1, 2012
Date Decided:     March 2, 2012




                                     3